DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 24 June 2021 for the application filed 7 May 2019 which claims priority to PCT/BR2016/000119 filed 7 November 2016.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 recites the limitation “with a maintenance of a flight” in lines 10-11; this should be corrected to “wherein a maintenance of a flight”.
Claim 19 recites the limitation “the gases” in line 1; this should be corrected to “the gas”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21-22, 35 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 recites the limitation “configured to prevent atmospheric discharge attraction” which renders the claim unclear as any cable not made exclusively from, or coated in an electrical conducting material can be considered to be “configured to prevent atmospheric discharge attraction”.  For examination purposes, the limitation will be satisfied by any cable made of materials which provide insulating capability against electrical current.
Claim 19 recites the limitation "a tube" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim as the tube has already been introduced within the claim.  For examination purposes, the limitation will be interpreted as “the tube”.
Claim 19 recites the limitation "a tethered aerial system" in line 17.  There is insufficient antecedent basis for this limitation in the claim as the tethered aerial system has already been introduced.  For examination purposes, the limitation will be interpreted as “the tethered aerial system”.
Claim 19 recites the limitation "a tethering device" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “the tethering device”.
Claim 19 recites the limitation "a gas source" in line 18.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “the gas source”.
Claim 19 recites the limitation “a flow of hydrogen” in line 19.  There is insufficient antecedent basis for this limitation in the claim as the flow of hydrogen has already been introduced.  For examination purposes, the limitation will be interpreted as “the flow of hydrogen”.
Claim 19 recites the limitation “a fuel feed” in line 21.  There is insufficient antecedent basis for this limitation in the claim as the fuel feed has already been introduced.  For examination purposes, the limitation will be interpreted as “the fuel feed”.
Claim 19 recites the limitation “a fuel cell” in line 21. There is insufficient antecedent basis for this limitation in the claim as the fuel cell has already been introduced.  For examination purposes, the limitation will be interpreted as “the fuel cell”.
Claim 19 recites the limitation “its” in line 16, which renders the claim indefinite as it is unclear what constitutes “its”. For examination purposes, the limitation will be interpreted as “the tethering cable”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “adapted” in claim 19 is used by the claim to mean “configured,” while the accepted meaning is “make suitable for a new use or purpose, modify.” The term is indefinite because the specification does not clearly redefine the term. For examination purposes, the limitation will be interpreted as “configured”.
Claim 21 recites the limitation "lighter-than-air platform" in line 2.  There is insufficient antecedent basis for this limitation in the claim as the “lighter-than-air platform was first introduced in claims 20. For examination purposes, the limitation will be interpreted as “the lighter-than-air platform”.
Claim 22 recites the limitation “capable of withstanding winds…” rendering the claim unclear as the breadth of what constitutes “withstanding” is not clear.  For examination purposes, the limitation will be satisfied by any aerial vehicle which constitutes an aerodynamic shape.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “favoring” in claim 35 is used by the claim to mean “allowing,” while the accepted meaning is “feel or show approval or preference for.” The term is indefinite because the specification does not clearly redefine the term. For examination purposes, the limitation will be interpreted as “allowing”.
Claim 30-33 and 35 recites the limitation “The tethering cable according to claim…” which renders the claims unclear, as the claims should be in reference to “The system according to claim…”.  For examination purposes, the limitation will be interpreted as “The system of claim…”
Claim 33 recites the limitation “The tethering cable of claim 29” which renders the claim unclear and indefinite as claim 29 has been cancelled.  For examination purposes, the limitation will be interpreted as “The system of claim 19”. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “favoring” in claim 35 is used by the claim to mean “allowing,” while the accepted meaning is “feel or show approval or preference for.” The term is indefinite because the specification does not clearly redefine the term. For examination purposes, the limitation will be interpreted as “allowing”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 23, 27-28, 30-31, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2014/0374537) in view of Lee (US 2013/0299629).
- Regarding Claim 19: Anderson discloses a tethered aerial system (1, fig. 1) comprising: 
an on-board electrical energy generator (5, fig. 2, “wind turbine is connected to a gearbox and electrical generator” [0035]) for powering on-board electronics (“power the airship and it’s payload” [0035]), 
an aerial vehicle (4, “airship envelope” [0031]), and 
a payload (“payload” [0035]), 
wherein said aerial vehicle (4) is configured to connect to the ground (3, fig. 1 “ground station” [0030], fig. 1 illustrates the system connected to the ground) by a tethering cable (2, fig. 1) which is configured to prevent atmospheric discharge attraction (“hydrogen gas…delivered to the airship via the tether” [0035], the tether disclosed by Anderson is equivalent to a tether configured to prevent atmospheric discharge attraction as if it was not, atmospheric discharge attraction would pose a risk to the system as hydrogen is extremely flammable);
wherein the on-board electrical energy generator (5, “wind turbine is connected to a gearbox and electrical generator” [0035]), comprises a fuel cell (“fuel cell” [0015]) configured to run on hydrogen gas (“recombine the stored hydrogen with oxygen to provide the required amount of electrical power” [0015]), and wherein the tethering cable (2) is configured to carry a flow of hydrogen gas to the aerial vehicle (1, “generated in the ground station and delivered to the airship via the tether” [0035]);
wherein the on-board electrical energy generator (5) comprises a wind energy generator (“wind turbine” [0030]);
wherein the aerial vehicle is inflated with hydrogen gas (“filled with hydrogen gas” [0035]), wherein a maintenance of a flight is ensured by a delivery of the gas by a tube (“hydrogen gas supply line” [claim 5]) contained within the tethering cable (2, “generated in the ground station and delivered to the airship via the tether” [0035], the hydrogen is supplied to the platform to maintain flight);
wherein the tethering cable (2) is configured to have one of the tethering cable ends (2, fig. 1 illustrates the cable with ends) connected to the aerial vehicle (4, illustrated by fig. 1) of the tethered aerial system (fig. 1), and wherein the cable (2) is configured to be fixed to the ground by a tethering device (3, “ground station” [0030]) directly connected to the gas source (“generated in the ground station and delivered to the airship via the tether” [0035], the hydrogen is supplied to the platform to maintain flight)
wherein the tethering cable (2) is configured to provide the flow of hydrogen gas (“hydrogen gas…delivered to the airship via the tether” [0035]) through the tube for maintaining flight capacity of the tethered aerial vehicle system (fig. 1), and, in the case the gas is hydrogen (“hydrogen gas” [0035]), to act as the fuel feed for the fuel cell (“fuel cell” [0015]) to generate electrical energy (“provide the required amount of electrical power” [0015]) for the payload (“payload” [0035]) of the tethered aerial system (fig. 1).  Anderson does not disclose the tethering cable is encased in a mechanical support synthetic fiber and externally covered by a coating of electrical insulating material.
However, Lee discloses a tethering cable (102, fig. 2a-b) for a tethered aerial system (10, fig. 1), configured to prevent atmospheric discharge attraction (“insulated electrical cables” [0062], the insulated electrical cables allow the tether to be configured to prevent atmospheric discharge attraction), wherein the tethering cable (102) is encased in a mechanical support synthetic fiber (204, “high-strength synthetic fibers” [0062]) and externally covered by a coating (202) of electrical insulating material (“jacket” [0062], all materials are capable of providing some degree of electrical insulating capability). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Anderson to incorporate the tethering cable materials of Lee to allow for the tethering cable to provide protection against electrical discharge which could ignite the hydrogen gas resulting in a catastrophic failure of the system.
- Regarding Claim 20: Anderson as modified discloses the system according to claim 19, wherein the aerial vehicle is selected from the group consisting of: a lighter-than-air platform (4, “airship” [0031]), an aerial vehicle with rotary wings (5, “wind turbine” [0030]; the wind turbine is a type of rotary wing), an aerial vehicle with fixed wings (6 fig. 2, “stabilizing fins” [0030], the fins are a type of fixed wing on the aerial vehicle), and a combination thereof (the airship 4 is a combination of a lighter-than-air vehicle and an aerial vehicle with fixed wings).
- Regarding Claim 21: Anderson as modified discloses the system according to claim 20, wherein when the aerial vehicle (4) comprises the lighter-than-air platform (4), stabilizing empennages (6) a deflation device (“hydrogen system allows the airship to be deflated” [0043]) and a light indicating device (9, “flashing red or white obstruction lights” [0034]).  Lee further wherein the aerial vehicle (10) includes a gondola (“gondola” [0023]).  
- Regarding Claim 23: Anderson as modified discloses the system according to claim 21, wherein the deflation device (“hydrogen system allows the airship to be deflated” [0043]), and the light indicating device (9) are configured as safety devices (“lighting in accordance with chapter 11 of Advisory Circular AC 70/7460-1K” [0034] for the lighting device; “minimize any possible damage” [0046] for the deflation device).
- Regarding Claim 27: Anderson as modified discloses the system according to claim 21, comprising drive circuits for the deflation device (“hydrogen recovery system” [0016]) and the light indication safety device (9), the on-board electrical energy generator (5) and the payload (“payload” [0035]).  Lee discloses wherein the gondola is fixed to the lighter-than-air platform and comprises a data retrieval and communication unit mounted on the airship to a gondola ([0023]) allowing for the various drive circuits of Anderson (encompassed by the “data retrieval and communication unit” of Lee) to be mounted to the gondola as disclosed.
- Regarding Claim 28: Anderson as modified discloses the system according to claim 19, wherein the payload (”payload” [0035]) comprises circuits responsible for performing telecommunications and visual monitoring (“aerial surveillance or radio telecommunications equipment” [0014]).
- Regarding Claim 30: Anderson as modified discloses the system according to claim 19 with the tube (2) for carrying hydrogen gas (“hydrogen gas” [0035]).  Lee further discloses wherein the tube for carrying gas (105) is made of polytetrafluoroethylene (“high density polyethylene” [0058], high density polyethylene is analogous to Teflon).
- Regarding Claim 31: Anderson as modified discloses the system of claim 19.  Lee further discloses wherein the tether comprises synthetic fiber (204) for mechanical support (“high-strength” [0062]) is made of a polyester fiber, with a mechanical strength functionality (“strengthening members consisting of … Vectran” Claim 30 of Lee).
- Regarding Claim 33: Anderson as modified discloses the system according to claim 19.  Lee further discloses the tether including fiber optics (208, “telecom grade optical fibers” [0062]) passing through the synthetic fiber (204, fig. 2a illustrates the fiber optics passing through the synthetic fiber), which are coated with an electrical insulating material (telecom grade optical fibers are inherently coated with an electrical insulating material).
- Regarding Claim 35: Anderson as modified discloses the system according to claim 19, wherein the tethering device (2) is configured for tethering of an aerial vehicle (4), and control of the aerial vehicle (4) on the ground (fig. 1 illustrates the ground station controlling the aerial vehicle), wherein the tethering cable (2) is configured to permit the aerial vehicle (4) to rotate around it’s vertical and horizontal axes ( “self-orients” [0047], the airship is allowed to rotate as needed), allowing the winding of a safety cable (8, fig. 10).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as modified in view of Obviousness.
- Regarding Claim 22: Anderson as modified discloses the system according to claim 21, wherein the lighter-than-air platform (4) comprises an aerostat (“inflatable aerostat” [0036]) having one or more of the following features: an oblong elliptical shape (fig. 1-5 illustrate an elliptical oblong shape, allowing for a cigar shape), capable of withstanding winds of more than 100 kilometers per hour (the system of Anderson comprises an oblong elliptical shape allowing for it to be capable of withstanding winds of more than 100 kilometers per hour); formed comprising an inner envelope of thermoplastic polyurethane (TPU) (“a plastic reinforced with carbon fiber, fiberglass, Kevlar.RTM., Spectra.RTM., or any other suitable material” [0032], several different materials are explicity mentioned within [0032]) and an outer envelope of nylon (“polymer film” [0031], nylon is a polymer film), and flying to a height of up to 1000 meters (“high altitude” [0046], 1000 meters is encompassed by “high altitude” as disclosed by Anderson).  Anderson as modified does not disclose the exact dimensions of the aerial vehicle being up to 26 meters in length; up to 480 cubic meters in volume.
However, it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aerial vehicle of Anderson as modified to incorporate the dimensions as disclosed.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as modified in view of Sellers et al. (US 2018/0994619).
- Regarding Claim 32: Anderson as modified discloses the system according to claim 19.  Lee further discloses the coating of electrical insulating material (202).  Anderson as modified does not disclose wherein the coating of electrical insulating material is formed of PTFE or a thermoplastic elastomer.
However, Sellers discloses a similar tethering cable (500, fig. 5) with a coating of electrical insulating material (540) wherein the coating is formed of a thermoplastic elastomer (“hytrel” [0113]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coating of Anderson as modified to incorporate hytrel as in Sellers as it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.


Response to Arguments
Applicant's arguments, see pages 9-12, filed 24 June 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument against combining Anderson and Lee, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further, the combination of Anderson and Lee is obvious to one of ordinary skill when it is considered that Anderson is supplying hydrogen gas through a cable to a lighter than air aircraft.  As is known, Hydrogen is incredibly flammable, allowing for all measures to mitigate electrical discharge as relevant to the construction of Anderson’s tethering cable, allowing for the incorporation of Lee..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE ABELL/
Examiner, Art Unit 3644

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/2/2021